Exhibit 99.1 FIRST BANCSHARES, INC. ANNOUNCES FOURTH QUARTER FISCAL 2009 RESULTS Mountain Grove, Missouri (September 24, 2009) – First Bancshares, Inc. (NASDAQ - FstBksh: FBSI), the holding company for First Home Savings Bank (“Bank”), today announced earnings for the fourth quarter and for its fiscal year ended June 30, For the quarter ended June 30, 2009, the Company had a net loss of $1.0 million, or $(0.66) per share – diluted, compared to net income of $83,000, or $0.05 per share – diluted for the comparable period in 2008.The net loss for the year ended June 30, 2009 was $4.0 million, or $(2.60) per share – diluted, compared to net income of $363,000, or $0.23 per share – diluted for the year ended June 30, 2008. The net losses for the quarter and year ended June 30, 2009 were attributable to increases in the provision for loan losses and in non-interest expense, along with decreases in net interest income and non-interest income, which were partially offset by income tax benefits recorded during these periods. During the quarter ended June 30, 2009, net interest income decreased by $399,000, or 19.8%, to $1.6 million from $2.0 million during the quarter ended June 30, 2008.
